Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of U.S. Energy Corp. of our report dated March 13, 2009, relating to our audits of the consolidated financial statements and internal control over financial reporting, included in and incorporated by reference in the Annual Report on Form 10-K of U.S. Energy Corp. for the year ended December 31, We also consent to the reference of our firm under the caption “experts” in the Prospectus, which is part of this Registration Statement. HEIN & ASSOCIATES
